The State, by its able District Attorney, has filed a motion for rehearing contending that we erred in holding that the trial court should have complied with appellant's request for an instruction to the jury upon the law of circumstantial evidence. We have again reviewed the record in the light of the State's contention but see no reason to recede from the conclusion reached by us, as expressed in the original opinion. Appellant was charged with keeping and exhibiting a policy game. There was no direct evidence that he kept or exhibited a policy game. There were circumstances proven from which the jury could reasonably draw the conclusion that he was engaged in such enterprise; hence the requested charge should have been given. *Page 568 
The question of former jeopardy referred to depends entirely upon evidence. It may be that upon another trial the evidence will show that the former conviction was for another offense which was committed at a different time.
The State's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.